The plaintiff in error, hereinafter called defendant, was convicted in the county court of Hughes county on a charge of unlawfully transporting whisky, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
An examination of the record discloses that at the time charged a deputy sheriff seeing defendant in an intoxicated condition, arrested him, and upon the search of his person found a half pint of whisky. There seems to be no question of his guilt. No material error is pointed out.
The case is affirmed.